 1                                                                                O
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   LUIS QUINTANA,                          Case No. CV 15-00296-DFM
12                      Petitioner,
                                              OPINION AND ORDER
13                 v.
14   SANDRA ALFARO, Warden,
15
                        Respondent.
16
17
18                                          I.
19                                    BACKGROUND
20   A.    Procedural History
21         In 2012, a jury convicted Luis Quintana (“Petitioner”) of voluntary
22   manslaughter and found true the allegation that a principal had a firearm. See
23   2 Clerk’s Transcript (“CT”) 245.1 The trial court also found true that
24   Petitioner’s prior conviction was both a serious felony and a strike. See 12 RT
25   7206. The trial court sentenced Petitioner to 18 years in state prison. See 2 CT
26
27
           1
              With the exception of the Clerk’s and Reporter’s Transcripts, citations
     to the filed documents are to the CM/ECF pagination.
28
 1   306.
 2          Petitioner appealed, raising claims of instructional error and error in
 3   permitting an amendment to the information after the jury verdict. See Lodged
 4   Document (“LD”) 13. Petitioner also argued that the judgment contained
 5   various clerical errors. See id. The California Court of Appeal directed the trial
 6   court to correct the clerical errors but otherwise affirmed the judgment. See LD
 7   1. Petitioner filed a petition for review. See LD 2. On April 9, 2014, the
 8   California Supreme Court summarily denied review. See LD 3.
 9          On January 14, 2015, Petitioner filed a Petition for Writ of Habeas
10   Corpus by a Person in State Custody in this Court, raising the same claims that
11   were raised on direct appeal as well as ten new, unexhausted claims. See Dkt.
12   1 (“Petition”). Petitioner moved to stay proceedings in this Court to exhaust
13   his new claims, see Dkt. 4, which this Court granted, see Dkt. 12. Petitioner
14   then withdrew his unexhausted claims. See Dkt. 13.
15          On January 27, 2015, Petitioner filed a habeas corpus petition in the Los
16   Angeles County Superior Court raising the ten unexhausted claims. See LD 4.
17   The Superior Court issued a reasoned decision denying the petition on July 29,
18   2015. See LD 5. Petitioner then filed a habeas corpus petition raising the same
19   claims in the California Court of Appeal on August 26, 2015, see LD 6, which
20   was summarily denied on December 2, 2015, see LD 7. Finally, Petitioner
21   filed a habeas petition raising the same claims in the California Supreme Court
22   on December 2, 2015, see LD 8, which was summarily denied on May 11,
23   2016, see LD 9.
24          On June 23, 2016, Petitioner moved to amend his petition to add back in
25   his newly exhausted claims. See Dkt. 24. This Court granted Petitioner’s
26   motion and ordered the First Amended Petition (“FAP”) filed. See Dkt. 32.
27   Respondent filed an answer to the FAP. See Dkt. 41 (“Answer”). Petitioner
28   filed a traverse. See Dkt. 46 (“Traverse”). Both parties have consented to
                                              2
 1   proceed before a United States Magistrate Judge. See Dkts. 2, 10, 11.
 2   B.    Summary of the Evidence Presented at Trial
 3         The underlying facts are taken from the unpublished opinion of the
 4   California Court of Appeal. Unless rebutted by clear and convincing evidence,
 5   these facts are presumed correct. Tilcock v. Budge, 538 F.3d 1138, 1141 (9th
 6   Cir. 2008); 28 U.S.C. § 2254(e)(1). Because Petitioner has raised a claim of
 7   insufficient evidence, the Court has independently reviewed the record. See
 8   Jones v. Wood, 114 F.3d 1002, 1008.
 9               1. Prosecution Case
10               Silvia Lilly Melara lived with her husband, victim Julio
11         Cesar Olivares, in Los Angeles.[] The first time Melara saw
12         [Petitioner] was in May 2009 when Melara and Olivares were in
13         their truck by a fish market on the corner of 85th Street and
14         Central Avenue. As they were about to make a left turn, Melara
15         saw [Petitioner] walking toward their truck. He looked at Olivares
16         in an angry way, like a “mad dog.” [Petitioner] and Olivares began
17         to argue and [Petitioner] told him, “I’ll light you up,
18         motherfucker.” Melara yelled at Olivares not to fight, and they
19         drove off.
20               Around 5:30 p.m. on July 9, 2009, the day of the shooting,
21         Melara heard yelling outside her home. She looked out and saw
22         [Petitioner], codefendant Jose, and an unidentified African-
23         American man standing on the sidewalk by her yard. The men
24         shouted Oliveras’s name. Jose asked Melara where was the “guy
25         that drives a white truck?” Melara said the truck belonged to her
26         and Olivares was not home. [Petitioner] said, “Tell him to come
27         out. Tell him to come outside.” [Petitioner] and Jose appeared
28         angry and [Petitioner] said Olivares had crashed into their car.
                                             3
 1   Melara told them again Olivares was not home, so the men told
 2   her they would be back in 15 minutes and drove off in a black
 3   truck. Oliveras arrived home five minutes later. Melara told him
 4   the men were looking for him and they would return in 15
 5   minutes. Melara then left.
 6         Eduardo Canela was Olivares’s next-door neighbor, and on
 7   the day of the shooting, he was working on his truck in his front
 8   yard. He saw a black Tahoe or Yukon vehicle pass by three times,
 9   recognizing [Petitioner] as the driver. At one point [Petitioner]
10   stopped while looking at Canela’s house and asked Canela if the
11   person with the white truck lived there, meaning Olivares.
12   [Petitioner] appeared upset. Canela told [Petitioner] no, he lived
13   there with his wife and children. [Petitioner] left and stopped to
14   talk with individuals in a Camaro “[s]ome feet ahead” of Canela’s
15   house.
16         About 30 minutes later, a brown Suburban vehicle arrived at
17   Canela’s house and parked in his driveway. [Petitioner], Jose, and
18   an unidentified African-American man exited the vehicle.
19   [Petitioner] and Jose approached Canela’s house and knocked on
20   the door several times. Canela was sitting in his truck at the time
21   and gestured to them as if to say, “what are you looking for?”
22   Appearing angry and upset, they came toward Canela. In Spanish,
23   [Petitioner] warned him not to cover up for “him,” that is,
24   Olivares. Jose warned Canela if he did, his house would be burned
25   down along with anyone else inside. They tried to open the doors
26   to Canela’s truck, and Canela became afraid and drove away
27   “rapidly.” He drove a few blocks, parked, and called Olivares,
28   asking who were the men looking for him. After about 10 or 15
                                       4
 1   minutes, Canela returned home, went inside, and locked his doors.
 2         A few minutes later, Canela heard arguing coming from
 3   Olivares’s house. When he looked out his front door, he saw
 4   [Petitioner], Jose, and two other people standing by the closed gate
 5   outside Olivares’s house near the same Suburban from earlier.
 6   Two other people were in the car. Olivares stood a few feet away
 7   from [Petitioner] and Jose, separated by the gate. Although Canela
 8   did not understand English well, he heard Jose yell in English,
 9   “Leave my brother alone” and “I’m from Watts. This is my
10   hood.” After a few seconds, Canela quickly walked out his back
11   door and over to Olivares’s house to get a better view of what was
12   happening. When he entered Olivares’s back door to the kitchen,
13   he heard several gunshots and crouched down. When the firing
14   stopped, he went to the front door and found Olivares lying in the
15   threshold, bleeding from gunshot wounds. Canela pulled him into
16   the house.
17         At the same time, Olivares’s cousin Toribio Olivares
18   (Toribio) pulled up to Olivares’s house. He heard two or three
19   gunshots, so he ducked down and stopped his car. When Toribio
20   raised his head, he saw the brown Suburban parked in front of
21   Olivares’s house. He saw [Petitioner] and Jose on the sidewalk
22   facing the house. He also saw the door of the Suburban was open
23   halfway and a passenger, Delgado, fire four or five shots out of the
24   window toward the front door of Olivares’s house. He saw another
25   person in the driver’s seat, but he could not see the person clearly.
26   After the shooting, [Petitioner] and Jose ran from the scene in
27   different directions and the Suburban drove away. Toribio ran into
28   Olivares’s house and helped Canela pull Olivares inside. Canela
                                       5
 1   had called 911 by that time and handed Toribio the phone so he
 2   could speak to the operator in English.
 3         Two Los Angeles police officers investigated the scene of the
 4   shooting. Because Olivares was expected to live at the time, the
 5   scene was investigated as an assault with a deadly weapon.
 6   Officers searched the surrounding residences for witnesses. They
 7   also interviewed Melara, Canela, and Toribio at the scene. A
 8   search uncovered two spent nine-millimeter shell casings on the
 9   sidewalk outside the gate to Oliveras’s house, one spent nine-
10   millimeter shell casing at the gate, and a bullet fragment on
11   Olivares’s front porch. A police department criminalist concluded
12   the casings came from two different firearms. No weapons or spent
13   shell casings were found in the house or on the front porch.
14         Los Angeles Police Officer Gorgonio Medina interviewed
15   witnesses as part of the ongoing investigation. Based on
16   information gleaned from those interviews, he prepared a
17   photographic six-pack lineup and showed it to the eyewitnesses, all
18   of whom identified [Petitioner] and Jose. Officer Medina also
19   located the black Yukon that had driven by Canela’s house several
20   times, which was registered to [Petitioner]. Officer Medina
21   eventually arrested [Petitioner] and Jose and recovered keys from
22   Jose belonging to a GMC vehicle, which turned out to be the
23   Suburban from the incident. When Officer Medina asked Jose
24   what the keys were for, Jose responded, “What the fuck? That’s
25   the car that you've been looking for, my truck. Let’s get it over
26   with.” Officers located and impounded the Suburban. When they
27   analyzed it, they located two bullet dents or impacts, but it was
28   impossible to tell whether they happened during the incident or at
                                       6
 1   some other time. There was also no way to determine whether the
 2   shots came from the direction of Olivares’s house, although that
 3   could not be excluded as a possibility.
 4           In January 2010, Olivares died from complications from his
 5   gunshot wounds. Prior to his death, he gave a conditional
 6   interview at the hospital, which was recorded and played for the
 7   jury.
 8           2. Defense Case
 9           None of the codefendants testified.
10           College student Veronica Cortes lived across the street and
11   three houses down from Olivares. Around dinner time the day of
12   the shooting, Cortes was sitting in her living room when she heard
13   gunshots. She ran to her bedroom and looked out the window. She
14   saw someone come from the right side of the Suburban, which was
15   parked in the middle of the street, and run to the back of the
16   vehicle and grab the luggage rack as the Suburban pulled away.
17   She initially testified she did not see shots fired from the direction
18   of the Suburban. However, on cross-examination she admitted she
19   had seen the front passenger shoot at the house, and then she
20   claimed not to remember one way or the other. She also stated the
21   passenger was holding a black nine-millimeter firearm.
22           She also testified she saw an individual on the porch of
23   Olivares’s house shoot toward the Suburban and run into the
24   house, and that she had told Officer Medina during an interview
25   there was a man on the porch wearing a white shirt shooting at the
26   Suburban. She testified on cross-examination, however, she did
27   not actually see anyone; she merely heard gunshots from that
28   direction.
                                        7
 1               She saw four or five men leave the left side of the house and
 2         run away. She did not see anyone on the sidewalk. She saw one
 3         person exit the gate in front of Olivares’s house and run
 4         northbound on Wadsworth Avenue. The person was not carrying
 5         any objects in his hands.
 6               Cortes never contacted law enforcement about what she had
 7         seen. The defense learned she had witnessed the shooting because
 8         she had told her brother-in-law, who was friends with [Petitioner].
 9         She recalled [Petitioner] had been over to her house two times in
10         the past, but did not recall seeing him the day of the shooting.
11               On July 13, 2009, Detective Teresa Hernandez was working
12         phone duty at the 77th Police Division when a woman called
13         identifying herself as Oliveras’s wife. She stated two male
14         Hispanics had come to her house looking for Olivares, one of
15         whom she had seen previously on the corner of Central Avenue
16         and 85th Street. The woman did not tell her the man told her
17         husband, “I’m going to light you up, motherfucker.”
18   LD 1 at 3-7 (citations omitted).
19                                          II.
20                             PETITIONER’S CLAIMS
21         1.    The trial court failed to instruct the jury that an aider and abettor
22   could be guilty of a lesser crime than the perpetrator. See FAP at 5, Petition at
23   19-35 (“Ground One”).2
24
25         2
             The FAP refers to an “attached memorandum of points and
26   authorities,” but no memorandum is attached. This Court presumes that
27   Petitioner intended to refer to the Memorandum of Points and Authorities
     attached to the Petition.
28
                                             8
 1         2.    The trial court failed to instruct the jury sua sponte that
 2   involuntary manslaughter is a lesser included offense of murder. See FAP at 5-
 3   6, Petition at 36-42 (“Ground Two”).
 4         3.    The trial court allowed the prosecution to amend the information
 5   after the jury reached its verdict. See FAP at 6, Petition at 43-50 (“Ground
 6   Three”).
 7         4.    Allowing the prosecution to amend the information after the jury
 8   verdict violated Petitioner’s rights under Boykin v. Alabama, 295 U.S. 238
 9   (1969), and In re Tahl, 1 Cal. 3d 122 (1969). See FAP at 6, Petition at 51-52
10   (“Ground Four”).
11         5.    The trial court erred by instructing the jury on an alternative
12   theory of an uncharged conspiracy to commit simple assault. See FAP at 6-7,
13   Petition at 53-56 (“Ground Five”).
14         6.    Insufficient evidence supported Petitioner’s conviction for
15   voluntary manslaughter as a natural and probable consequence of conspiracy
16   to commit simple assault. See FAP at 8, Petition at 56-63 (“Ground Six”).
17         7.    The trial court failed to instruct the jury sua sponte that it could
18   return a verdict of conspiracy to commit simple assault. See FAP at 8, Petition
19   at 63-66 (“Ground Seven”).
20         8.    The trial court failed to instruct the jury with CALCRIM No. 620
21   on causation. See FAP at 8, Petition at 66-68 (“Ground Eight”).
22         9.    The trial court failed to instruct the jury that an aider and abettor
23   must have the specific intent to aid and abet the principal’s crime. See FAP at
24   8-9, Petition at 68-70 (“Ground Nine”).
25         10.   The prosecutor misstated the law on aider and abettor liability
26   during the closing argument. See FAP at 9, Petition at 70-72 (“Ground Ten”).
27         11.   Petitioner’s trial counsel rendered ineffective assistance of counsel
28   by failing to object to the prosecutor’s misstatement of law. See FAP at 9,
                                             9
 1   Petition at 72-76 (“Ground Eleven”).
 2         12.    Petitioner’s appellate counsel rendered ineffective assistance by
 3   failing to raise Grounds Four through Eleven on appeal. See FAP at 9-10,
 4   Petition at 77-78 (“Ground Twelve”).
 5         13.    The cumulative impact of the constitutional violations listed above
 6   violated Petitioner’s right to a fair trial, an adequate appeal, and effective
 7   assistance of counsel. See FAP at 10, Petition at 78-79 (“Ground Thirteen”).
 8                                           III.
 9                              STANDARD OF REVIEW
10          Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”),
11   federal courts may grant habeas relief to a state prisoner “with respect to any
12   claim that was adjudicated on the merits in State court proceedings” only if
13   that adjudication:
14         (1) resulted in a decision that was contrary to, or involved an
15         unreasonable application of, clearly established Federal law, as
16         determined by the Supreme Court of the United States; or (2)
17         resulted in a decision that was based on an unreasonable
18         determination of the facts in light of the evidence presented in the
19         State court proceeding.
20   28 U.S.C. § 2254(d).
21         Overall, AEDPA presents “a formidable barrier to federal habeas relief
22   for prisoners whose claims have been adjudicated in state court.” Burt v.
23   Titlow, 571 U.S. 12, 19 (2013). AEDPA presents a “‘difficult to meet’ and
24   ‘highly deferential standard for evaluating state-court rulings, which demands
25   that state-court decisions be given the benefit of the doubt.’” Cullen v.
26   Pinholster, 563 U.S. 170, 181 (2011) (internal citations omitted). The prisoner
27   bears the burden to show that the state court’s decision “was so lacking in
28   justification that there was an error well understood and comprehended in
                                              10
 1   existing law beyond any possibility for fairminded disagreement.” Harrington
 2   v. Richter, 562 U.S. 86, 103 (2011). In other words, a state-court
 3   “determination that a claim lacks merit precludes federal habeas relief so long
 4   as ‘fairminded jurists could disagree’ on the correctness” of that ruling. Id. at
 5   101 (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Federal
 6   habeas corpus review therefore serves as a “‘guard against extreme
 7   malfunctions in the state criminal justice systems,’ not a substitute for ordinary
 8   error correction through appeal.” Id. at 102-03 (citation omitted).
 9         Here, on direct appeal, the California Court of Appeal rejected Grounds
10   One through Three on the merits. See LD 1.3 The California Supreme Court
11   then summarily denied review. See LD 3. Thus, for purposes of applying the
12   AEDPA standard of review, the California Court of Appeal decision on direct
13   appeal constitutes the relevant state court adjudication on the merits for
14   Grounds One through Three. See Wilson v. Sellers, --- U.S. ---, 138 S. Ct.
15   1088, 1192 (2018) (holding that federal habeas court “look[s] through”
16   summary denial of claim to last reasoned decision from state courts to address
17   claim and “presume[s] that the unexplained decision adopted the same
18   reasoning”).
19         The Superior Court rejected Grounds Four through Thirteen on the
20
21
22         3
             Although the California Court of Appeal concluded that it need not
23   decide the claim of instructional error in Ground Two because any error was
     harmless, see LD 1 at 16, its resolution of Ground Two was nonetheless an
24   adjudication of that claim on the merits to which AEDPA’s deferential
25   standard of review applies. See Davis v. Ayala, 135 S. Ct. 2187, 2198 (2015)
     (“There is no dispute that the California Supreme Court held that any federal
26   error was harmless beyond a reasonable doubt under Chapman, and this
27   decision undoubtedly constitutes an adjudication of Ayala’s constitutional
     claim ‘on the merits.’”).
28
                                             11
 1   merits in a reasoned decision. See LD 5.4 The California Court of Appeal and
 2   California Supreme Court then summarily denied habeas petitions raising
 3   these claims. See LD 7, 9. For purposes of applying the AEDPA standard of
 4   review, the Superior Court decision constitutes the relevant state court
 5   adjudication on the merits for Grounds Four through Thirteen.
 6                                           IV.
 7                                     DISCUSSION
 8   A.    Instructional Error
 9         1.    Applicable Law
10         The issue of whether a jury instruction violates state law generally is not
11   a federal question or a proper subject for habeas corpus relief. See Estelle v.
12   McGuire, 502 U.S. 62, 71-72 (1991). To show a violation of due process, the
13   petitioner must show that the ailing instruction by itself so infected the entire
14   trial that the resulting conviction was fundamentally unfair. See id. at 72. The
15   challenged jury instructions “must be considered in the context of the
16   instructions as a whole and the trial record.” Id.
17         A jury instruction violates due process if it fails to give effect to the
18   requirement that the prosecution must prove every element of the offense.
19   Middleton v. McNeil, 541 U.S. 433, 437 (2004). “Nonetheless, not every
20   ambiguity, inconsistency, or deficiency in a jury instruction rises to the level of
21   a due process violation.” Id. “The burden of demonstrating that an erroneous
22   instruction was so prejudicial that it will support a collateral attack on the
23   constitutional validity of a state court’s judgment is even greater than the
24   showing required to establish plain error on direct appeal.” Henderson v.
25         4
             The Superior Court used the same reasoning to reject Ground Seven
26   that the California Court of Appeal used to reject Ground Two. For the
27   reasons set forth in n.2, supra, AEDPA’s deferential standard of review applies
     to the Superior Court’s determination.
28
                                              12
 1   Kibbe, 431 U.S. 145, 154 (1977). Even if the instruction violated the
 2   petitioner’s right to due process, the petitioner can only obtain relief if the
 3   unconstitutional instruction had a “substantial and injurious effect or
 4   influence” on the jury’s verdict and thereby resulted in actual prejudice. Brecht
 5   v. Abrahamson, 507 U.S. 619, 637-38 (1993); accord Fry v. Pliler, 551 U.S.
 6   112, 116-17 (2007). Such a showing is not made where the evidence of guilt is,
 7   “if not overwhelming, certainly weighty,” and “other circumstantial evidence
 8   . . . also point[s] to Petitioner’s guilt.” Brecht, 507 U.S. at 639.
 9         2.     Failure to Properly Instruct on Aider and Abettor Liability
10         Petitioner contends in Grounds One and Nine that the trial court failed
11   to instruct the jury that an aider and abettor may be found guilty of a lesser
12   crime than the principal and must have the specific intent to aid and abet the
13   principal’s crime. See FAP at 5, 8-9.
14                a.    Factual Background
15         At Plaintiff’s trial, the jury was instructed with the 2010 version of
16   CALCRIM No. 400, which states:
17                A person may be guilty of a crime in two ways. One, he or
18         she may have directly committed the crime. I will call that person
19         the perpetrator. Two, he or she may have aided and abetted a
20         perpetrator, who directly committed the crime.
21                A person is guilty of a crime whether he or she committed it
22         personally or aided and abetted the perpetrator.
23                Under some specific circumstances, if the evidence
24         establishes aiding and abetting of one crime, a person may also be
25         found guilty of other crimes that occurred during the commission
26         of the first crime.
27   2 CT 206. The jury also received CALCRIM No. 401, which states:
28                To prove that the defendant is guilty of a crime based on
                                              13
 1        aiding and abetting that crime, the People must prove that:
 2              1. The perpetrator committed the crime;
 3              2. The defendant knew that the perpetrator intended to the
 4        crime;
 5              3. Before or during the commission of the crime, the
 6        defendant intended to aid and abet the perpetrator in committing
 7        the crime; AND
 8              4. The defendant’s words or conduct did in fact aid and abet
 9        the perpetrator’s commission of the crime.
10              Someone aids and abets a crime if he or she knows of the
11        perpetrator’s unlawful purpose and he or she specifically intends
12        to, and does in fact, aid, facilitate, promote, encourage, or instigate
13        the perpetrator’s commission of that crime.
14              If all these requirements are proved, the defendant does not
15        need to actually have been present when the crime was committed
16        to be guilty as an aider and abettor.
17              If you conclude that defendant was present at the scene of
18        the crime or failed to prevent the crime, you may consider that fact
19        in determining whether the defendant was an aider and abettor.
20        However, the fact that a person is present at the scene of a crime or
21        fails to prevent the crime does not, by itself, make him or her an
22        aider and abettor.
23              The People have the burden of proving beyond a reasonable
24        doubt that the defendant aided and abetted. If the People have not
25        met this burden, you may not find the defendant guilty under an
26        aiding and abetting theory.
27   2 CT 207-08.
28        The California Court of Appeal rejected Petitioner’s claim on direct
                                            14
 1   appeal that the trial court should have amended CALCRIM No. 400 to inform
 2   jurors that an aider and abettor could be guilty of a lesser crime than the
 3   perpetrator. See LD 1 at 9. In so holding, the state appellate court noted that
 4   defense counsel failed to object at trial, and that the instruction was correct
 5   under California law. See id. Notably, the instruction the jury received did not
 6   use the phrase “equally guilty,” terminology that California courts have found
 7   misleading. See id. at 10-11 (citing People v. Samaniego, 172 Cal. App. 4th
 8   1148, 1164-65 (2009)). Thus, the California Court of Appeal found no
 9   instructional error. See id. (“Nothing in these instructions created a reasonable
10   likelihood the jury believe appellant had to be ‘equally’ guilty as the perpetrator
11   as an aider and abettor.”).
12         Likewise, when rejecting Petitioner’s state habeas petition, the Superior
13   Court rejected Petitioner’s claim that the trial court did not comply with
14   California law requiring that an aider and abettor act with the specific intent to
15   aid and abet the principal’s crime. See LD 5 at 8. The Superior Court found
16   that Petitioner failed to show “any reasonable likelihood that this jury
17   understood that Petitioner could be convicted of murder, or voluntary
18   manslaughter, or engage in activities where a principal was armed with a
19   firearm, even though he had no intent to kill the Victim,” and noted that
20   “[n]othing demonstrates that this jury understood that Petitioner could be
21   convicted without consideration of his intent.” LD 5 at 8.
22               b.     Analysis
23         To the extent that Petitioner raises state-law instructional error claims,
24   they fail. See Estelle, 502 U.S. at 71-27. As for Petitioner’s constitutional
25   claims about the aider and abettor instructions, the state courts reasonably
26   rejected Petitioner’s arguments. The jury was instructed that an aider and
27   abettor must “specifically intend[]” to aid “the perpetrator’s commission of
28   that crime.” 2 CT 207. These instructions required the jury to consider
                                             15
 1   Petitioner’s mental state when determining whether he was guilty as an aider
 2   and abettor. 2 CT 207-08. As the Superior Court noted, the jury could not have
 3   found Petitioner guilty without also finding that he had the requisite specific
 4   intent to aid the principal’s crimes. See LD 5 at 8.
 5         Moreover, the jury was instructed correctly under California law that an
 6   aider and abettor “is guilty of a crime whether he or she committed it
 7   personally or aided and abetted the perpetrator.” 2 CT 206. The jury is
 8   presumed to have followed its valid instructions. See Weeks v. Angelone, 528
 9   U.S. 225, 234 (2000). Thus, this Court cannot assume that the jury
10   misinterpreted the valid instruction to mean that an aider and perpetrator must
11   be found equally guilty without any information supporting the claim.
12   Petitioner has shown no violation of federal law regarding aider and abettor
13   liability instruction claims.
14         Moreover, even if the trial court erred when instructing the jury, any
15   alleged error did not have a substantial and injurious effect or influence in
16   determining the jury’s verdict. See Brecht, 507 U.S. at 637-38. The jury heard
17   overwhelming evidence implicating Petitioner in the conspiracy to commit
18   assault on Olivares, and evidence suggesting that a reasonable person in
19   Petitioner’s position would have known that his co-conspirators would shoot
20   Olivares during the confrontation. See LD 1 at 14.
21         As the state appellate court concluded, the evidence showed that
22   Petitioner “deliberate[ly] escalat[ed] . . . the conflict between [Petitioner] and
23   his conspirators with Olivares, culminating in the armed confrontation in front
24   of his house during which Olivares was fatally shot.” LD 1 at 16. Specifically,
25   the jury heard testimony from Melara that several months before the shooting,
26   Petitioner threatened Olivares, shouting, “I’ll light you up motherfucker.” 3
27   RT 1273-74. On the day of the shooting, Petitioner passed by Olivares’s house
28   three times. The first time, Petitioner and Jose confronted Melara, asking for
                                              16
 1   Oliveras. 3 RT 1277. Melara testified that Petitioner and Quintana appeared
 2   angry and testified that Oliveras had crashed into their car. Id. During
 3   Petitioner’s next two visits, Petitioner and his coconspirators angrily
 4   confronted Canela, seeking Olivares’s location. 3 RT 1597. Canela testified
 5   that Jose warned Canela not to “to cover up for [Olivares]” or else “[Canela’s]
 6   house would [ ] be burned down with whoever was in there.” 3 RT 1595.
 7   When Petitioner returned with Jose and two other men to Olivares’s house,
 8   two of the men fired multiple shots at Olivares as he stood on his front porch,
 9   striking him multiple times. See 4 RT 1823-24; 5 RT 2775-79. The coroner
10   testified that the gunshot wounds led to Olivares’s death six months later. See
11   7 RT 3426-28. Because overwhelming evidence supported Petitioner’s
12   conviction, any alleged error in the aider and abettor instructions did not have
13   a substantial and injurious influence on the outcome of Petitioner’s trial.
14         3.    Failure to Instruct on Involuntary Manslaughter
15         Petitioner argues in Ground Two that the trial court failed to sua sponte
16   instruct the jury on involuntary manslaughter as a lesser included offense of
17   murder. See FAP at 5-6, Petition at 36-42.
18               a.     Teague
19         Respondent argues that to the extent that Petitioner contends that a trial
20   court has a sua sponte duty to instruct the jury on lesser-included offenses in a
21   non-capital case, such a claim is precluded by Teague v. Lane, 489 U.S. 288
22   (1989). See Answer at 28-32. Where a respondent properly raises a Teague
23   argument, the Court must address it before reaching the merits of a claim. See
24   Caspari v. Bohlen, 510 U.S. 383, 389 (1994).
25         In Teague, the Supreme Court held that, in general, “new constitutional
26   rules of criminal procedure will not be applicable to those cases which have
27   become final before the new rules are announced.” 489 U.S. at 310. There are
28   two exceptions: (1) if the new rule would place “certain kinds of primary,
                                             17
 1   private individual conduct beyond the power of the criminal law-making
 2   authority to proscribe”; or (2) if it is a “watershed rule[] of criminal
 3   procedure.” Id. at 311. A case announces a new rule “if the result was not
 4   dictated by precedent existing at the time the defendant’s conviction became
 5   final.” Id. at 301. Further, in deciding whether a constitutional rule is “new”
 6   for Teague purposes, the Court is not limited to surveying Supreme Court
 7   precedent, but may also consider Ninth Circuit precedent. See Butler v. Curry,
 8   528 F.3d 624, 635 n.10 (9th Cir. 2008); Leavitt v. Arave, 383 F.3d 809, 819
 9   (9th Cir. 2004) (per curiam).
10         No clearly established Supreme Court authority provides that a criminal
11   defendant in a non-capital case is entitled to instructions on a lesser-included
12   offense. See Hopkins v. Reeves, 524 U.S. 88, 96-98 (1998) (leaving matter of
13   lesser-included offense instructions up to states). Nor does Ninth Circuit
14   precedent provide support for such a rule. See Windham v. Merkle, 163 F.3d
15   1092, 1106 (9th Cir. 1998) (“Under the law of this circuit, the failure of a state
16   trial court to instruct on lesser included offenses in a non-capital case does not
17   present a federal constitutional question.”). Thus, Petitioner’s claim that the
18   trial court had a duty to instruct on lesser included offenses is Teague-barred.
19   See Turner v. Marshall, 63 F.3d 807, 819 (9th Cir. 1995) (noting that Ninth
20   Circuit “has declined to find constitutional error arising from the failure to
21   instruct on a lesser included offense in a noncapital case,” and that to hold
22   otherwise would create new rule in violation of Teague), overruled on other
23   grounds, Tolbert v. Page, 182 F.3d 677 (9th Cir. 1999).
24                b.    Merits
25         On the merits, Petitioner’s contention that involuntary manslaughter is a
26   lesser included offense of the murder offenses charged in his case is also
27   contrary to California law. Under California law, a trial court must only
28   instruct a jury on lesser included offenses where substantial evidence supports
                                              18
 1   finding that the offense committed may have been less than the offense
 2   charged. See People v. Cunningham, 25 Cal. 4th 926, 1008 (2001). Petitioner
 3   claims that involuntary manslaughter is a lesser included offense of voluntary
 4   manslaughter and murder. A killing during the commission of a misdemeanor
 5   that is dangerous to human life may constitute involuntary manslaughter in
 6   some circumstances. See People v. Cox, 23 Cal. 4th 665, 675 (2000). However,
 7   the underlying crime in Petitioner’s case was assault with a deadly weapon—a
 8   felony rather than a misdemeanor. See People v. Garcia, 162 Cal. App. 4th 18,
 9   28 n.4 (2008), disapproved on other grounds in People v. Bryant, 56 Cal. 4th
10   959 (2013) (noting that assault with deadly weapon is inherently dangerous
11   felony). Because the killing occurred during the commission of an inherently
12   dangerous felony, it could not have constituted involuntary manslaughter
13   under California law.
14         Moreover, this claim also fails because any instructional error did not
15   have a substantial and injurious effect on the jury’s decision. As detailed
16   above, the jury heard overwhelming evidence that Petitioner deliberately
17   escalated the conflict between Petitioner and the victim, an escalation that
18   ultimately resulted in the shooting. As the state appellate court reasonably
19   concluded, it was “not reasonably probable the jury would have convicted
20   Petitioner of involuntary manslaughter if the trial court had given that
21   instruction, so any error in failing to do so was harmless.” LD 1 at 17. The
22   state courts reasonably rejected Petitioner’s claim that his constitutional rights
23   were violated by the trial court’s omission of a lesser included offense on
24   involuntary manslaughter.
25         4.    Conspiracy to Commit Simple Assault Instruction
26         Petitioner contends in Ground Five that the trial court erred by
27   instructing the jury on uncharged conspiracy to commit simple assault as the
28   target offense of a natural and probable consequences without evidence of the
                                             19
 1   crime at the preliminary hearing. See FAP at 6-7, Petition at 53-56. Petitioner
 2   contends in Ground Seven that the trial court failed to sua sponte instruct the
 3   jury that it could convict Petitioner of conspiracy to commit simple assault as a
 4   target crime—rather than solely considering it as an element of murder or
 5   manslaughter as a natural and probable consequence of conspiracy to commit
 6   a simple assault. See FAP at 8, Petition at 63-66. He argues that the lack of a
 7   separate instruction wrongly implied that if the jury did not convict Petitioner
 8   of murder or voluntary manslaughter, then it must find him not guilty of all
 9   charges. See Petition at 64.
10               a.     Factual Background
11         The trial court gave CALCRIM No. 416 (evidence of uncharged
12   conspiracy) and CALCRIM No. 417 (liability for coconspirators’ acts).
13   CALCRIM No. 416 instructed the jury that to find Petitioner liable for a
14   conspiracy to commit assault, it must find that Petitioner intended to agree and
15   did agree with another member of the conspiracy to assault Olivares, intended
16   for a member of the conspiracy to assault Olivares, and undertook at least one
17   of the following overt acts in furtherance of the conspiracy: driving around the
18   block looking for Olivares, approaching and threatening Canela when asking
19   about Olivares, approaching Olivares’s home to look for him, arming himself,
20   entering the car, driving to Olivares’s house, exiting the vehicle, and
21   confronting Olivares. See 2 CT 209-11. CALCRIM No. 417 instructed the jury
22   that “[a] member of a conspiracy is also criminally responsible for any act of
23   any member of the conspiracy if that act is done to further the conspiracy and
24   that act is a natural and probable consequence of the common plan or design
25   of the conspiracy,” defining a natural and probable consequence as “one that a
26   reasonable person would know is likely to happen if nothing unusual
27   intervenes.” 2 CT 214.
28         Petitioner’s counsel objected to these instructions, arguing that there was
                                             20
 1   no evidence of an agreement by any people in the case such that the
 2   instructions were inappropriate. See 10 RT 4805. However, the trial court
 3   permitted them because circumstantial evidence supported instructions for
 4   conspiracy to commit a simple assault. See 10 RT 4806-07.
 5         On habeas review, the Superior Court rejected Petitioner’s claim that he
 6   was denied due process and a fair trial when the trial court instructed the jury
 7   on an uncharged conspiracy to commit simple assault. See LD 5 at 5. The
 8   Superior Court determined that the trial court did not err when it instructed the
 9   jury on uncharged conspiracy, simple assault, and liability for a conspirator’s
10   acts. It noted that on direct appeal, the California Court of Appeal held that
11   evidence “overwhelmingly satisfied” the theory that if the jury found
12   conspiracy to assault the victim, it could convict Petitioner of murder or
13   manslaughter as a natural and probable consequence of that assault. LD 5 at 5.
14               b.     Analysis
15         The Superior Court reasonably concluded that the evidence presented at
16   trial supported an instruction on conspiracy to commit simple assault of
17   Olivares. At trial, the jury heard evidence that Petitioner yelled at Olivares
18   several months earlier stating, “I’ll light you up motherfucker.” 3 RT 1272-74.
19   It also heard evidence that Petitioner and his coconspirators passed by
20   Olivares’s house three times on the day of the shooting, threatened to burn
21   down Canela’s house unless he shared information about Olivares, and fired
22   multiple shots at Olivares. See 3 RT 1281-83, 1593-95; 5 RT 2775-79, 2837-40.
23   This evidence supported a finding that Petitioner intended to conspire with the
24   other people in the car who intended to shoot Olivares, drove to look for
25   Olivares, and threatened Canela for information. Moreover, a reasonable
26   person would know that shooting Olivares would result—at a minimum—in
27   assault and—at a maximum—in death. Thus, the jury was justified in
28   convicting Petitioner of voluntary manslaughter as a natural and probable
                                             21
 1   consequence of a conspiracy to commit simple assault, and the trial court was
 2   justified in instructing the jury on an uncharged conspiracy to commit simple
 3   assault to explain the natural and probable consequences instruction.
 4          Even if the trial court erred in instructing the jury on conspiracy to
 5   commit simple assault, the ailing instructions did not so infect the trial such
 6   that the resulting conviction was fundamentally unfair—especially when
 7   considered within the context of the instructions as a whole and the trial
 8   record. See Estelle, 502 U.S. at 72. Finally, as discussed in Section IV.A.2.b.,
 9   any error did not have a substantial and injurious effect or influence on the
10   jury’s verdict such that habeas relief is unwarranted. See Brecht, 507 U.S. at
11   637.
12          As for Petitioner’s argument that the trial court failed to sua sponte
13   instruct the jury that it could return a verdict of conspiracy to commit simple
14   assault separate from the natural and probable consequences theory
15   instruction, it also fails. Conspiracy to commit simple assault was the target
16   offense under the natural and probable consequences theory presented by the
17   prosecution rather than a lesser included offense, as Petitioner suggests. There
18   is no federal constitutional right to a lesser included offense instruction in a
19   noncapital case. See Hopkins, 524 U.S. at 96-98. Granting habeas relief
20   premised on finding such a right would violate Teague. See Turner, 63 F.3d at
21   819. Additionally, the trial court did, in fact, instruct the jury on what
22   constitutes simple assault, see 2 CT 212-13, and liability for coconspirators’
23   acts, see 2 CT 214-15. Moreover, as the Superior Court noted in rejecting this
24   claim, it was not reasonably probable that Petitioner would have been
25   convicted of conspiracy to commit simple assault as a lesser included offense to
26   murder. See LD 5 at 7. Ample evidence supported his conviction for voluntary
27   manslaughter such that any error in failing to do so was harmless. As such,
28   both claims for habeas relief fail.
                                              22
 1         5.     Causation Instruction
 2         Petitioner contends in Ground Eight that the trial court violated his
 3   rights to due process and a fair trial when it failed to instruct the jury with
 4   CALCRIM No. 620 on causation. See FAP at 8, Petition at 66-68.
 5         At trial, several witnesses testified that the shooting occurred in the late
 6   afternoon. See, e.g., 3 RT 1280, 1292-93, 4 RT 2198-99. Several other
 7   witnesses testified that the shooting occurred in the evening. See, e.g., 5 RT
 8   2772-74, 10 RT 4241. There was no consensus regarding the exact time of the
 9   shooting, but the 911 call occurred around 8:10 p.m. RT 4810. Olivares was
10   taken to the hospital, and died six months after the shooting. See 7 RT 3439.
11   Medical examiner Dr. Kevin Young testified that he performed the autopsy on
12   Olivares and had determined that the cause of death was “sequelae” of
13   multiple gunshot wounds—meaning “any events or complications that have
14   happened after the initial injury.” 7 RT 3426-27. Dr. Young testified that
15   Olivares suffered from many injuries that would have been fatal had they not
16   been treated when he entered the hospital. See 7 RT 3431-34. Moreover,
17   during his six months in the hospital, he had at least eight major surgeries to
18   address his gunshot wound injuries and had many infections before suffering a
19   stroke in his right brain immediately before dying. See 7 RT 3427-29. Dr.
20   Young found “no indication that there was any . . . gross negligence
21   medically.” 7 RT 3441-42. He hypothesized that a “four hour lag before
22   receiving medical care would generally make [the clinical] situation worse.” 7
23   RT 3443. However, a four-hour lag in medical care would not change his
24   “analysis of what the cause of death is, namely, the shots.” Id.
25         Counsel for Petitioner’s co-defendant proposed two theories of an
26   intervening cause of death—that the time between the shooting and arrival at
27   the hospital caused the victim’s death and that a separate infection caused the
28   victim’s death. See 10 RT 4811-12. He thus requested CALCRIM No. 620 on
                                              23
 1   causation of death based on the possibility of a superseding intervening cause
 2   of death. See 10 RT 4811. CALCRIM No. 620 states: “There may be more
 3   than one cause of death. An act causes death only if it is a substantial factor in
 4   causing the death. A substantial factor is more than a trivial or remote factor.
 5   However, it does not need to be the only factor that causes the death.” Judicial
 6   Council of California Criminal Jury Instruction 620. Additional paragraphs
 7   address specific intervening causes: a vulnerable victim’s injury accelerating
 8   death and negligence by the decedent, third party, or medical personnel. See
 9   id. Finally, it instructs, “[i]f you have a reasonable doubt whether the
10   defendant’s act caused the death, you must find him not guilty.” Id.
11         The trial court noted that “it was uncontroverted that the cause of death
12   is sequelae from the gunshot wounds, and [that the co-defendant’s counsel]
13   specifically asked [the coroner] if there was anything else, and [counsel]
14   couldn’t get [the coroner] to agree with [him].” 10 RT 4812-13. The trial court
15   initially intended to allow the instruction, see 10 RT 4814, but ultimately
16   determined that the coroner’s testimony did not support a causation
17   instruction, see 11 RT 5102-03.
18         On habeas review, the Superior Court rejected Petitioner’s instructional
19   error claim regarding CALCRIM No. 620, noting that “[n]othing in th[e]
20   record establishes anything other than that Petitioner’s actions were substantial
21   factors in causing the Victim’s death,” and that “[n]othing establishes that
22   negligence of the Victim, a third party, medical personnel, or any individual
23   vulnerability of the Victim caused his demise.” LD 5 at 7.
24         The Superior Court reasonably found that the trial court did not err in
25   failing to instruct on causation. There was no substantial evidence supporting
26   any other factors or causes of Olivares’s death. The time between when
27   Olivares was shot at when he arrived at the hospital may have worsened his
28   symptoms. However, this is not considered an intervening cause. Nor is it
                                             24
 1   considered a substantial factor in his death. Sequelae from Petitioner’s gunshot
 2   wounds alone caused his death. Petitioner failed to present any evidence, let
 3   alone substantial evidence, suggesting that anyone’s negligence or anything
 4   specifically vulnerable about Olivares contributed to his death. Thus,
 5   instructing the jury with CALCRIM No. 620 would have been irrelevant and
 6   inappropriate. As such, the trial court did not err in failing to give the
 7   instruction, nor did the Los Angeles Superior Court err in reaching the same
 8   conclusion. As with the other instructional error claims, this claim is meritless.
 9   B.    Amending Petitioner’s Criminal Information
10         In Grounds Three and Four, Petitioner claims that the trial court
11   violated his constitutional rights when it allowed the prosecution to amend its
12   information after the jury reached its verdict. See FAP at 6, Petition at 43-52.
13         1.     Relevant Facts
14         The original amended information charged Petitioner with one count of
15   murder in violation of Penal Code § 187(a) and further alleged that Petitioner
16   had a prior conviction under Penal Code § 246 under Penal Code §§
17   1170.12(a)-(d) and 667(b)-(i). See 2 CT 112-13. On January 11, 2012, the first
18   day of Petitioner’s trial, his counsel requested a bifurcated trial to adjudicate
19   his prior conviction. See 2 RT 8 (“I would ask Your Honor to bifurcate that
20   prior from this case.”). The trial court clarified, asking “Is he going to waive
21   jury on the strike priors and do a court trial?” Id. Petitioner’s counsel
22   confirmed, and the trial court proceeded to advise Petitioner of his right to
23   have a jury determine whether the prior conviction alleged in the information
24   was true. See 2 RT 9-10.5 Petitioner then waived his right to a jury trial and his
25         5
             As explained by the California Court of Appeal, the trial court
26   misspoke and stated that Petitioner’s prior conviction was a violation of Penal
27   Code § 245, but later clarified that the prior conviction was actually for
     violating § 246. See LD 1 at 17 n.9.
28
                                              25
 1   counsel joined. See 2 RT 10. The jury then reached its verdict, finding
 2   Petitioner guilty of voluntary manslaughter and finding true the allegation that
 3   a principal had a firearm. See 2 RT 245.
 4           After the jury reached its verdict, the parties appeared at a status
 5   conference about two weeks later to discuss a schedule for a sentencing
 6   hearing. See 12 RT 6301. During this hearing, the prosecutor stated that he
 7   was moving to amend the information by interlineation to add “the 667(a)(1)
 8   five year prior as to the strike offense.” 12 RT 6303. The trial court reacted
 9   negatively, stating that Petitioner was “entitled to a jury trial on that
10   allegation.” Id. The prosecutor reminded the trial court that Petitioner had
11   waived jury as to the “same prior” and that there had been no court trial yet on
12   the prior. See id. The trial court then relented, stating that “since he hasn’t had
13   the trial, the People are entitled to amend.” 12 RT 6304. The prosecutor stated
14   a second time that “it’s the very same prior already alleged as to the strike.” Id.
15   Petitioner’s counsel asked for “some time to research that issue,” and the trial
16   court told Petitioner’s counsel that he could file something before the next
17   hearing in approximately three weeks. See id. No objection was filed, and the
18   information was thereafter amended by interlineation to allege that “the above
19   offense also is a 5 year prior per PC 667(a)(1).” 2 CT 113.
20           Petitioner admitted the prior conviction at sentencing. See 12 RT 7202.
21   Petitioner was advised of his right to a court trial on his prior conviction and
22   chose to waive his rights to a court trial and its associated rights. See 12 RT
23   7202-07. Finding Petitioner’s admission knowing and voluntary, the trial court
24   accepted Petitioner’s admission of the prior allegation to be true. See 12 RT
25   7206.
26           The California Court of Appeal concluded on direct appeal that the trial
27   court did not deprive Petitioner of his right to have the same jury decide
28   whether his prior conviction satisfied § 667(a) when it allowed the prosecution
                                               26
 1   to amend Petitioner’s information. See LD 1 at 18-19. On habeas review, the
 2   Superior Court held that Petitioner’s argument that the amendment “violated
 3   his Boykin-Tahl rights and his right to a jury trial” was not supported by any
 4   facts or explanation and did not warrant relief. See LD 5 at 4.
 5         2.     Analysis
 6         Petitioner alleges that the trial court violated his constitutional rights
 7   because (1) he was not made aware of the amended allegation against him
 8   before waiving his right to a jury trial on his prior conviction; (2) he was not
 9   made aware of the consequences of a Cal. Penal Code § 667(a)(1) allegation
10   before waiving his right to a jury trial on his prior conviction; and (3) his jury
11   trial waiver was not binding after the information was amended because it
12   increased his potential punishment by 5 years. See Petition at 51.
13         Whether the trial court violated state law when allowing the amended
14   information is an issue over which the “[f]ederal habeas courts lack
15   jurisdiction.” Poland v. Stewart, 759 F.3d 573, 584 (9th Cir. 1999). Petitioner
16   “may not transform a state-law issue into a federal one merely by asserting a
17   violation of due process.” Langford v. Day, 110 F.3d 1380, 1389 (9th Cir.
18   1997); see also King v. Giurbino, 538 F. Supp. 2d 1269, 1278-79 (C.D. Cal.
19   2008) (denying habeas petition where trial court allowed prosecution to file
20   amended information to charge petitioner with prior strike offenses).
21         The Supreme Court has held that the constitutional right to a jury trial
22   does not extend to a determination of whether a defendant has suffered a prior
23   conviction. See Cunningham v. California, 549 U.S. 270, 274-75 (2007)
24   (“[T]he Federal Constitution’s jury-trial guarantee proscribes a sentencing
25   scheme that allows a judge to impose a sentence above the statutory maximum
26   based on a fact, other than a prior conviction, not found by a jury or admitted
27   by the defendant.”); Apprendi v. New Jersey, 530 U.S. 466, 490 (2000)
28   (“Other than the fact of a prior conviction, any fact that increases the penalty
                                             27
 1   for a crime beyond the prescribed statutory maximum must be submitted to a
 2   jury, and proved beyond a reasonable doubt.”). Petitioner has therefore failed
 3   to establish that his jury trial rights were violated by the trial court’s imposition
 4   of the § 667(a) enhancement. See Pruitt v. Busby, No. 11-7756, 2013 WL
 5   5651441, at *16 (C.D. Cal. Oct. 16, 2013) (rejecting similar claim).
 6         Nor may Petitioner contend that he was deprived of his due process right
 7   to be informed of the nature and cause of the charges against him so as to
 8   permit adequate preparation of a defense. An information sufficient to give fair
 9   notice need not cite the specific statute at issue but must “in some appreciable
10   way” state the “elements of an offense charged with sufficient clarify to apprise
11   a defendant of what he must be prepared to defend against.” Gautt v. Lewis,
12   489 F.3d 993, 1003 (9th Cir. 2007). Here, the original information alleged that
13   Petitioner had a prior conviction, that it was a “serious or violent felony,” and
14   that he was subject to the provisions of Penal Code §§ 1170.12 (a) through (d)
15   and 667 (b) through (i). 2 CT 113. Petitioner thus knew that his prior
16   conviction was at issue and could subject him to an enhanced sentence. He
17   waived his state-law right to a jury trial as to that prior conviction. The
18   amended information merely added an additional sentencing enhancement
19   triggered by the same prior offense. The state courts’ denial of this claim was
20   thus not contrary to, or an unreasonable interpretation of, clearly established
21   federal law.
22   C.    Sufficiency of Evidence
23         Petitioner argues in Ground Six that insufficient evidence supported his
24   conviction for conspiracy to commit simple assault, the natural and probable
25   consequence of which was voluntary manslaughter. See FAP at 8, Petition at
26   56-63.
27         1.       Relevant Law
28         The Due Process Clause of the Fourteenth Amendment protects a
                                              28
 1   criminal defendant from conviction “except upon proof beyond a reasonable
 2   doubt of every fact necessary to constitute the crime with which he is charged.”
 3   In re Winship, 397 U.S. 358, 364 (1970). A federal habeas petitioner “faces a
 4   heavy burden when challenging the sufficiency of the evidence used to obtain a
 5   state conviction on federal due process grounds.” Juan H. v. Allen, 408 F.3d
 6   1262, 1274 (9th Cir. 2005). On direct review of a sufficiency of the evidence
 7   claim, a state court must determine whether “any rational trier of fact could
 8   have found the essential elements of the crime beyond a reasonable doubt.”
 9   Jackson v. Virginia, 443 U.S. 307, 319 (1979). Federal habeas relief is available
10   only if the state-court determination that the evidence was sufficient to support
11   a conviction was an “objectively unreasonable” application of Jackson. Juan
12   H., 408 F.3d at 1275 n.13.
13         Habeas claims based on allegedly insufficient evidence therefore “face a
14   high bar in federal habeas proceedings because they are subject to two layers of
15   judicial deference.” Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per
16   curiam). As noted by the Supreme Court:
17                First, on direct appeal, “it is the responsibility of the jury—
18         not the court—to decide what conclusions should be drawn from
19         evidence admitted at trial. A reviewing court may set aside the
20         jury’s verdict on the ground of insufficient evidence only if no
21         rational trier of fact could have agreed with the jury.” And second,
22         on habeas review, “a federal court may not overturn a state court
23         decision rejecting a sufficiency of the evidence challenge simply
24         because the federal court disagrees with the state court. The federal
25         court instead may do so only if the state court decision was
26         ‘objectively unreasonable.’”
27   Id. (citations omitted).
28         The Jackson standard “must be applied with explicit reference to the
                                              29
 1   substantive elements of the criminal offense as defined by state law.” Jackson,
 2   443 U.S. at 324 n.16. In performing a Jackson analysis, a jury’s credibility
 3   determinations are “entitled to near-total deference.” Bruce v. Terhune, 376
 4   F.3d 950, 957 (9th Cir. 2004). When the factual record supports conflicting
 5   inferences, the federal court must presume that the trier of fact resolved the
 6   conflicts in favor of the prosecution, and it must defer to that resolution. See
 7   Jackson, 443 U.S. at 326.
 8         Under California law, each member of a conspiracy is criminally liable
 9   for the acts of coconspirators committed in furtherance of, and which follow as
10   a natural and probable consequence of, the conspiracy, even if such acts were
11   not intended by the conspirators as a part of their common unlawful design.
12   See People v. Medina, 46 Cal. 4th 913, 920 (2009). An unplanned crime is a
13   natural and probable consequence of a conspiracy to commit the target crime
14   where “judged objectively . . . ‘a reasonable person in the defendant’s position
15   would have or should have known that the charged offense was a reasonably
16   foreseeable consequence of the act aided and abetted.’” Id. (citation omitted).
17         2.     Analysis
18         The Superior Court rejected Petitioner’s sufficiency claim, holding that
19   “[i]t is not the function of the reviewing court on a habeas petition presenting
20   an insufficiency of evidence claim to reweigh the evidence at trial.” LD 5 at 6.
21   It further held on the merits that “nothing presented in this Petition, or on this
22   record, establish[ed] any basis to conclude that insufficient evidence supports
23   the voluntary manslaughter verdict.” Id. Finding that sufficient evidence
24   supported the jury’s verdict, it rejected Petitioner’s claim. See id.
25         The Superior Court’s rejection of Petitioner’s sufficiency of evidence
26   claim on the merits was neither contrary to, nor an unreasonable application
27   of, Jackson. After viewing the evidence in the light most favorable to the
28   prosecution, it is clear that a rational trier of fact could have convicted
                                              30
 1   Petitioner for voluntary manslaughter as a natural and probable consequence
 2   of conspiracy to commit simple assault. The jury heard testimony from Melara
 3   that several months before the shooting, Petitioner threatened Olivares that
 4   “I’ll light you up motherfucker.” 3 RT 1273-74. On the day of the shooting,
 5   Petitioner passed by Olivares’s house three times. The first time, Petitioner and
 6   Jose confronted Melara, asking for Oliveras. 3 RT 1277. Canela testified that
 7   Jose warned Canela not to “to cover up for [Olivares]” or else “[Canela’s]
 8   house would [ ] be burned down with whoever was in there.” 3 RT 1595.
 9   When Petitioner returned with Jose and two other men to Olivares’s house,
10   two of the men fired multiple shots at Olivares as he stood on his front porch,
11   striking him multiple times. See 4 RT 1823-24; 5 RT 2775-79.
12         A reasonable inference of the evidence presented at trial was that
13   Petitioner intended to conspire with the other people in the car to—at a
14   minimum—assault and shoot Olivares. As discussed in section IV.A.2.a, the
15   evidence presented at trial substantially supported a finding of conspiracy to
16   commit simple assault on Olivares. It also supported a finding that at least one
17   of the coconspirators was armed. Moreover, a reasonable person should have
18   known that a reasonable foreseeable and natural and probable consequence of
19   assaulting and shooting Olivares several times was death. Thus, sufficient
20   evidence supported a conviction for voluntary manslaughter. Habeas relief is
21   accordingly not warranted on Petitioner’s claim that insufficient evidence
22   supported his conviction.
23   D.    Prosecutorial Error
24         Petitioner contends in Ground Ten that the prosecution erred when
25   stating the law on aider and abettor liability during the closing argument. See
26   FAP at 9, Petition at 70-72.
27
28
                                            31
 1         1.     Relevant Facts
 2         During closing argument, the prosecution explained that while each
 3   defendant must be considered separately, “the law allows for liability to be
 4   imputed to each defendant or accomplice or co-conspirator” even if the
 5   defendant did not personally meet every element of a crime. 11 RT 5204. He
 6   then quoted the elements of CALCRIM No. 401 on aiding and abetting that
 7   the jury must find to convict Petitioner as an aider and abettor. See 11 RT
 8   5205. The prosecutor explained that a perpetrator and aider and abettor are
 9   “both equally on the hook. An aider and abettor is equally on the hook as the
10   perpetrator. In fact, they’re both called principals. . . . So the person is equally
11   guilty whether they committed the crime personally or aided and abetted the
12   perpetrator committing it.” 11 RT 5205-06.
13         The Superior Court rejected Petitioner’s prosecutorial-misconduct claim.
14   See LD 5 at 8. It held that the prosecutor’s argument that an aider and abettor
15   shares equal culpability with a perpetrator for the illegal activity “[did] not
16   misstate the law or fall outside the range of appropriate closing argument.” Id.
17   The Superior Court explained that under California law, “the criminal liability
18   of an aider and abettor is the same as that of a direct perpetrator,” and that
19   nothing demonstrated that the argument in question “undermine[d] the entire
20   structure of the case upon which the prosecution was based.” Id. at 8-9. The
21   Superior Court also noted that the jury was properly instructed on aider and
22   abettor liability and conspiracy under CALCRIM Nos. 400, 401, 416, 417, and
23   915, and the jury was instructed that if it believed an attorney’s comments on
24   the law conflicted with a jury instruction, it was to follow the jury instructions
25   under CALCRIM No. 200. See id. at 9. The Superior Court explained that
26   Petitioner was unable to overcome the presumption that the jurors followed
27   the court’s instructions. See id. It concluded that nothing in the record
28   demonstrated that the prosecutor “employed any deceptive or reprehensible
                                              32
 1   methods to persuade the jury or that the jury erroneously applied the law in
 2   this case.” Id.
 3         2.     Applicable Law
 4         Prosecutorial misconduct rises to the level of a constitutional violation
 5   and thus warrants habeas relief only if it “so infected the trial with unfairness
 6   as to make the resulting conviction a denial of due process.” Darden v.
 7   Wainwright, 477 U.S. 168, 181 (1986); Renderos v. Ryan, 469 F.3d 788, 799
 8   (9th Cir. 2006) (same). Darden requires a two-step inquiry: (1) whether the
 9   prosecutor’s actions were improper and (2) if so, whether they “infected” the
10   trial and rendered it “fundamentally unfair.” Drayden v. White, 232 F.3d 704,
11   713 (9th Cir. 2000). “[T]he touchstone of due process analysis in cases of
12   alleged prosecutorial misconduct is the fairness of the trial, not the culpability
13   of the prosecutor.” Smith v. Phillips, 455 U.S. 209, 219 (1982). Relief is limited
14   to cases in which the petitioner can establish that the misconduct resulted in
15   actual prejudice, requiring the alleged error to have had a substantial and
16   injurious effect or influence on the verdict. Shaw v. Terhune, 380 F.3d 473,
17   478 (9th Cir. 2004).
18         The Ninth Circuit has explained that in determining whether a
19   prosecutor’s words rendered a trial constitutionally unfair, a reviewing court
20   may consider many factors, including whether the portion in question
21   misstated the evidence, whether the judge admonished the jury to disregard the
22   comments, the prominence of the comments in the context of the entire trial,
23   and the weight of the evidence. Hein v. Sullivan, 601 F.3d 897, 912-13 (9th
24   Cir. 2010) (citing Darden, 477 U.S. at 182). These factors may help mitigate
25   the effects of a prosecutor’s improper statement during closing argument. See
26   Boyde v. California, 494 U.S. 370, 385 (1990) (“[T]he arguments of counsel
27   . . . must be judged in the context in which they are made”). Additionally, a
28   prosecutor is given considerable leeway to draw reasonable conclusions from
                                             33
 1   the evidence. United States v. Henderson, 241 F.3d 638, 652 (9th Cir. 2000)
 2   (“Prosecutors have considerable leeway to strike ‘hard blows’ based on the
 3   evidence and all reasonable inferences from the evidence.”(citations omitted));
 4   see also United States v. Gorostiza, 468 F.2d 915, 916 (9th Cir. 1972) (“In
 5   closing arguments . . . prosecution attorneys are allowed reasonably wide
 6   latitude.”).
 7         3.       Analysis
 8         On habeas review, the Superior Court reasonably found that the
 9   prosecutor’s remark during closing “[did] not misstate the law or fall outside
10   the range of appropriate closing argument” because under California law, “the
11   criminal liability of an aider and abettor is the same as that of a direct
12   perpetrator.” LD 5 at 8; see also People v. Samaniego, 172 Cal. App. 4th 1148,
13   1165 (“equally guilty” language in the context of aiding and abetting under
14   CALCRIM No. 400 is “generally correct in all but the most exceptional
15   circumstances”). Moreover, the prosecutor’s comment that a perpetrator and
16   an aider and abettor are “equally on the hook” for committing a crime was
17   made during an explanation that aider and abettor liability exists only if the
18   defendant “knew that the perpetrator intended the commit the crime of
19   murder, namely, shooting at a person, before or during commission of the
20   crime, the defendant intended to aid and abet the perpetrator; and then, finally,
21   the defendant’s words or conduct did, in fact, aid and abet the perpetrator” in
22   committing murder. 11 RT 5207. Having explained that the jury must find that
23   Petitioner intended to aid and abet a killing rather than a lesser crime to be
24   convicted of murder or manslaughter, the prosecutor correctly summarized
25   California law. Thus, the prosecutor’s comments did not render Petitioner’s
26   trial fundamentally unfair.
27         The evidence presented at trial could reasonably lead a juror to conclude
28   that Petitioner played a major or equal role in the events leading up to the
                                              34
 1   shooting. Thus, even if the jury believed that Petitioner was not the shooter, it
 2   nevertheless inferred that he had the requisite mental state for murder or
 3   manslaughter. Accordingly, it was not misleading for the prosecutor to argue
 4   that, as a major participant in the events leading up to the shooting, Petitioner
 5   could be found “equally guilty” under an aiding and abetting theory of
 6   liability. See Dancy v. Asuncion, No. 15-02492, 2016 U.S. Dist. LEXIS
 7   125954, *17-18 (C.D. Cal. July 8, 2016) (prosecutor did not err in stating
 8   during closing that aider and abettor is “equally guilty” as principal because
 9   statement was “generally a correct statement of California law” and no
10   exceptional circumstances rendered statements misleading). Based on this
11   evidence and the lack of exceptional circumstances, the prosecutor did not err
12   during closing arguments when stating that a perpetrator and aider and abettor
13   are equally guilty the crime committed.
14         Finally, the trial court properly instructed the jury on aider and abettor
15   liability and conspiracy under CALCRIM Nos. 400, 401, 416, 417, and 915.
16   See 2 CT 206-13. It also instructed the jury through CALCRIM No. 200 that
17   “[i]f you believe the attorney’s comments on the law conflict with my
18   instructions, you must follow my instructions.” 2 CT 172. Juries are presumed
19   to follow the instructions given to them. See Weeks, 528 U.S. at 234. Even if
20   the prosecutor improperly suggested that an aider and perpetrator are always
21   equally guilty, the jury is presumed to have followed its instructions and
22   ignored any such suggestion. See Boyde, 494 U.S. at 384-85 (prosecutorial
23   misrepresentations “are not to be judged as having the same force as an
24   instruction from the court”). Thus, the actions, even if improper, would not
25   have rendered the trial fundamentally unfair.
26         Finally, even assuming that Petitioner makes a viable prosecutorial-
27   misconduct argument, any alleged error did not have a substantial and
28   injurious effect or influence on the verdict. As discussed in Section IV.A.2.a,
                                             35
 1   supra, ample evidence supported the jury’s verdict. Because overwhelming
 2   evidence supported the jury’s verdict, no actual prejudice occurred. Habeas
 3   relief is not warranted on this ground.
 4   E.    Ineffective Assistance of Counsel
 5         Petitioner argues in Ground Eleven that trial counsel was ineffective for
 6   failing to object to the prosecutor’s alleged misstatement of aider and abettor
 7   liability during his closing argument. See FAP at 9, Petition at 72-76. In
 8   Ground Twelve, Petitioner argues that appellate counsel were ineffective for
 9   failing to raise Grounds Four through Eleven on appeal. See FAP at 9-10,
10   Petition at 77-78.
11         1.    Applicable Law
12         A petitioner claiming ineffective assistance of counsel must show that
13   counsel’s performance was deficient and that the deficient performance
14   prejudiced his defense. Strickland v. Washington, 466 U.S. 668, 687 (1984).
15   “Deficient performance” means unreasonable representation falling below
16   professional norms prevailing at the time of trial. Id. at 688-89. To show
17   deficient performance, the petitioner must overcome a strong presumption that
18   his lawyer “rendered adequate assistance and made all significant decisions in
19   the exercise of reasonable professional judgment.” Id. at 690. Further, the
20   petitioner “must identify the acts or omissions of counsel that are alleged not
21   to have been the result of reasonable professional judgment.” Id. The initial
22   court considering the claim must then “determine whether, in light of all the
23   circumstances, the identified acts or omissions were outside the wide range of
24   professionally competent assistance.” Id.
25         To meet his burden of showing the distinctive kind of “prejudice”
26   required by Strickland, Petitioner must affirmatively “show that there is a
27   reasonable probability that, but for counsel’s unprofessional errors, the result of
28   the proceeding would have been different. A reasonable probability is a
                                               36
 1   probability sufficient to undermine confidence in the outcome.” Id. at 694. A
 2   court deciding a claim alleging ineffective assistance of counsel need not
 3   address both components of the inquiry if the petitioner makes an insufficient
 4   showing on one. Id. at 697.
 5         In Harrington v. Richter, the Supreme Court reiterated that AEDPA
 6   requires an additional level of deference to a state-court decision rejecting an
 7   ineffective assistance of counsel claim: “The pivotal question is whether the
 8   state court’s application of the Strickland standard was unreasonable. This is
 9   different from asking whether defense counsel’s performance fell below
10   Strickland’s standard.” 562 U.S. at 101. The Supreme Court further explained,
11               Establishing that a state court’s application of Strickland was
12         unreasonable under § 2254(d) is all the more difficult. The
13         standards created by Strickland and § 2254(d) are both “highly
14         deferential,” and when the two apply in tandem, review is
15         “doubly” so. The Strickland standard is a general one, so the range
16         of reasonable applications is substantial. Federal habeas courts
17         must guard against the danger of equating unreasonableness under
18         Strickland with unreasonableness under § 2254(d). When
19         § 2254(d) applies, the question is not whether counsel’s actions
20         were reasonable. The question is whether there is any reasonable
21         argument that counsel satisfied Strickland’s deferential standard.
22   Id. at 105 (citations omitted).
23         2.    Trial Counsel
24         As discussed in Sections IV.A.2 and IV.D, the prosecutor argued that a
25   perpetrator and an aider and abettor are “equally on the hook” where the aider
26   and abettor knows the perpetrator intends to commit the crime, intends to aid
27   the perpetrator, and takes steps to aid the perpetrator. The Los Angeles County
28   Superior Court rejected Petitioner’s assertion that trial counsel rendered
                                             37
 1   ineffective assistance by failing to object to this statement. See LD 5 at 9-10. In
 2   so holding, it found that Petitioner failed to substantiate his constitutional
 3   claims, and failed to show that there was a reasonable probability that a more
 4   favorable outcome would have resulted but for trial counsel’s performance as
 5   required by Strickland. See id. at 9-10.
 6         Petitioner’s claim fails because, as addressed in Sections IV.A.2 and
 7   IV.D, the prosecutor did not err in his closing statement. Because the
 8   prosecutor gave a valid statement of aider and abettor liability during closing,
 9   trial counsel could not have been ineffective for failing to object. Petitioner
10   cannot establish a reasonable probability that a successful objection to this
11   argument would have changed the jury’s verdict.
12         Moreover, the jury heard overwhelming evidence supporting Petitioner’s
13   conviction. See Section IV.A.2.a, supra. It received instructions requiring the
14   jury to follow the jury instructions given rather than the prosecutor’s statement
15   of law if it determined that the two conflicted. See 2 CT 172. It is presumed
16   that the jury followed all instructions. See Weeks, 528 U.S. at 234. Given the
17   overwhelming evidence supporting Petitioner’s guilt, any improper statement
18   regarding the respective guilt of an aider and abettor and a perpetrator did not
19   result in actual prejudice. The Los Angeles County Superior Court did not err
20   in applying Strickland and concluding as much. Thus, habeas relief on this
21   ground is not warranted.
22         3.    Appellate Counsel
23         The Los Angeles County Superior Court also rejected Petitioner’s
24   assertion that appellate counsel rendered ineffective assistance of counsel by
25   failing to raise Grounds Four through Eleven on appeal. See LD 5 at 10. The
26   Los Angeles County Superior Court determined that “Petitioner has failed to
27   establish that appellate counsel’s exercise of professional judgment was
28   deficient or that, but for counsel’s alleged errors, the outcome of the appeal
                                                38
 1   would have been different.” Id. It further held that “[a]ppellate counsel is not
 2   required to raise every non-frivolous issue and Petitioner asserts no more than
 3   a failure to raise issues.” Id.
 4         As explained above, Petitioner’s claims lack merit. Thus, appellate
 5   counsel could not have been ineffective for failing to raise these claims on
 6   appeal. See Jones v. Smith, 231 F.3d 1227, 1239 n.8 (9th Cir. 2000).
 7   F.    Cumulative Error
 8         Finally, Petitioner contends in Ground Thirteen that the cumulative
 9   effect of the constitutional violations listed above rendered his trial
10   fundamentally unfair. See FAP at 10, Petition at 78-79. The Ninth Circuit has
11   found that “even if no single error were prejudicial, where there are several
12   substantial errors, ‘their cumulative effect may nevertheless be so prejudicial as
13   to require reversal.’” Killian v. Poole, 282 F.3d 1204, 1211 (9th Cir. 2002)
14   (quoting United States v. de Cruz, 82 F.3d 856, 868 (9th Cir. 1996)). However,
15   as discussed above, there were no substantial constitutional errors at
16   Petitioner’s trial; and if there were any errors, they were harmless. Thus, the
17   Los Angeles County Superior Court reasonably rejected Petitioner’s
18   cumulative-error claim. See Hayes v. Ayers, 632 F.3d 500, 524 (9th Cir. 2011)
19   (“Because we conclude that no error of constitutional magnitude occurred, no
20   cumulative prejudice is possible.”); United States v. Pineda-Doval, 614 F.3d
21   1019, 1036 (9th Cir. 2010) (finding that even three errors by trial court, where
22   all were independently harmless, resulted in “no prejudice, cumulative or
23   otherwise”). Therefore, Petitioner is not entitled to federal habeas relief with
24   respect to his allegation of cumulative error.
25   ///
26   ///
27   ///
28   ///
                                              39
 1                                       V.
 2                                CONCLUSION
 3        IT IS THEREFORE ORDERED that the First Amended Petition is
 4   DENIED. Let judgment be entered dismissing this action with prejudice.
 5
 6   Dated: November 5, 2018
 7                                            ______________________________
                                              DOUGLAS F. McCORMICK
 8
                                              United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         40
